     Case 1:20-cv-01410-NONE-SKO Document 9 Filed 03/08/21 Page 1 of 1


     ROMANO STANCROFF PC
 1
     Mark Romano, Esq. (SBN 244113)
 2   Timothy Whelan, Esq. (SBN 255037)
     Aliaksandra Valitskaya, Esq. (SBN 320680)
 3   360 N. Pacific Coast Hwy., Suite 1010
     El Segundo, CA 90245
 4
     Telephone: (310) 477-7990
 5   Fax: (310) 477-7995
     mark@thelemonlawattorneys.com
 6
 7   Attorneys for Plaintiffs,
     NICOLE and BRANDON BEGLEY
 8
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11   NICOLE BEGLEY and BRANDON                              Case No.: 1:20-cv-01410-NONE-SKO
     BEGLEY ,
12
                     Plaintiffs,                            ORDER GRANTING STIPULATION
13
                                                            TO EXTEND DEADLINE FOR FILING
              vs.                                           OF DISPOSITIONAL DOCUMENTS
14
15   FCA US LLC, a Delaware Limited Liability               (Doc. 8)
     Company, and DOES 1 through 10, inclusive,
16
                     Defendants.
17
18
              Pursuant to the parties’ stipulation (Doc. 8) and good cause appearing therefore (see E.D.
19
20   Cal. Local Rule 160(b)), the deadline for filing of dispositional documents is hereby

21   EXTENDED by 30 days to April 7, 2021.
22
23
24
     IT IS SO ORDERED.
25
26   Dated:     March 8, 2021                                      /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                      -1-

          ORDER GRANTING STIPULATION TO EXTEND DEADLINE FOR FILING OF DISPOSITIONAL DOCUMENTS
